[Cite as State v. Alford, 2011-Ohio-6259.]




          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA




                                JOURNAL ENTRY AND OPINION
                                         No. 95946




                                         STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                                   vs.


                                       DARRYL ALFORD

                                                    DEFENDANT-APPELLANT



                                         JUDGMENT:
                                     APPLICATION DENIED


                                Cuyahoga County Common Pleas Court
                                       Case No. CR-469026
                                     Application for Reopening
                                           2
                                     Motion No. 448480

RELEASE DATE:         December 7, 2011


FOR APPELLANT

Darryl Alford, Pro Se
No. 493-759
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030

ATTORNEYS FOR APPELLEE

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Kristen L. Sobieski, Esq.
        Daniel T. Van, Esq.
Assistant County Prosecutors
Eighth Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




JAMES J. SWEENEY, P.J.:

       {¶ 1} Darryl Alford has filed a timely application for reopening

pursuant to App.R. 26(B).            Alford is attempting to reopen the appellate

judgment, journalized in State v. Alford, Cuyahoga App. No. 95946,
                                      3
2011-Ohio-4811, which affirmed the denial of his motion to withdraw his

guilty plea entered to the offenses of failure to comply with an order or signal

of a police officer and felonious assault in State v. Alford, Cuyahoga County

Court of Common Pleas Case No. CR-469026. We decline to reopen Alford’s

appeal.

      {¶ 2} The appeal, which formed the basis of Alford’s application for

reopening, concerned a postconviction motion. Specifically, Alford’s appeal

involved an appeal from the denial of his motion to vacate the guilty plea as

entered to the offenses of failure to comply with an order or signal of a police

officer and felonious assault. An application for reopening, brought pursuant

to App.R. 26(B), can only be employed to reopen an appeal from the judgment

of conviction and sentence, based upon a claim of ineffective assistance of

counsel. See State v. Loomer, 76 Ohio St.3d 398, 1996-Ohio-59, 667 N.E.2d

1209. See, also, State v. Halliwell (Dec. 30, 1996), Cuyahoga App. No. 70369,

reopening disallowed (Jan. 28, 1999), Motion No. 300187; State v. White (Jan.

7, 2002), Cuyahoga App. No. 78190, reopening disallowed (May 13, 2004),

Motion No. 357536; State v. Shurney (Mar. 10, 1994), Cuyahoga App. No.

64670, reopening disallowed (May 15, 1995), Motion No. 260758.            Since

App.R. 26(B) applies only to the direct appeal of a criminal conviction and
                                       4
sentence, it cannot now be employed to reopen the appeal that dealt with

Alford’s denial of a motion to vacate his guilty plea.

      {¶ 3} Accordingly, the application for reopening is denied.




_______________________________________________
JAMES J. SWEENEY, PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
KATHLEEN ANN KEOUGH, J., CONCUR


                                  KEY WORDS